PER CURIAM.
Judgment entered in partition proceedings to .the effect that the premises be sold by a referee under the direction of the court. The premises consisted of an inside lot fronting on Sixth street in St. Anthony, now Minneapolis. The lot was sixty six feet in width and one hundred sixty five feet in depth, and on one corner, fronting on Sixth ■ street was a stone building twenty four feet wide and about seventy three feet long, to the rear of which was a frame building 27x17. Upon the opposite corner, in the rear, was a brick building about 31x40. An undivided one-half interest was owned by plaintiffs, and the other undivided one-half interest was owned by defendants. i There were two mortgages upon the property, amounting altogether to about $600, and unpaid taxes to the amount of about $100. Evidence was introduced on behalf of plaintiff to the effect that the premises could not. be partitioned without great expense, and that in no event could an equal division be made. Defendants introduced evidence tending to show that the property might be divided into two portions, leaving the stone building upon one and the brick building upon the other, although the line of division would necessarily be irregular, and in order to be anywhere near equal in value the greater portion of the lot would have to go to with the brick building, which was of much less value.
Under such circumstances the court was justified in directing that' the premises be sold, father than divided. The complaint alleged that the premises could not be divided, except at a great loss and disadvantage to all parties interested therein. This is equivalent to stating ' that the property was so situated that partition could not be made without great prejudice to the owners, as provided by section 5781, G. S. 1894, and the complaint is sufficient.
Judgment affirmed.